Citation Nr: 0737466	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-33 432	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines




THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing entitlement to VA benefits.




ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The claimant/appellant alleges he had Philippine guerrilla 
service during World War II.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2004 
decisional letter from the Manila RO that denied the 
appellant's claim seeking VA benefits because he is not a 
veteran.  Because veteran status of the person seeking 
benefits is a threshold requirement for establishing 
entitlement to such benefits, that is the matter before the 
Board.  


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Recently, in Palor v. Nicholson, 21 Vet. App. 325 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, in claims where it is necessary to first establish 
veteran status, proper VCAA notice must be tailored to also 
inform claimants of the information or evidence necessary to 
prove the element of veteran status, what information the 
appellant is responsible for providing, and what information 
VA will seek to obtain concerning that element.  

The appellant was not properly advised of VA's duties to 
notify and assist in the development of the claim.  A March 
2004 letter explained the evidence necessary to substantiate 
a service connection claim, including what information or 
evidence he should submit to verify his military service 
(namely, a copy of his PA AGO Form 23, Affidavit for 
Philippine Army Personnel, or any proof of his military 
service), the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  However, the letter did not provide the 
appellant with notice of the opportunity to submit official 
U.S. documentation of service as evidence to establish 
veteran status, or that the U.S. service department 
certification of Philippine service may be binding on his 
claim.  The veteran is not prejudiced by such notice defects, 
as based on information he provided the RO sought service 
department verification of his service, and based on service 
department certification that he did not have qualifying 
service, he is ineligible for VA benefits as a matter of law.  
See Palor, supra; see also Sanders v. Nicholson, 487 F.3d 881 
(2007) (holding that the purpose of section 5103(a) notice is 
not frustrated, and the claimant is not prejudiced, when the 
benefit sought cannot be awarded as a matter of law).

The RO sought certification of the appellant's military 
service and advised the appellant as to what documents he 
should submit to assist in the matter.  The appellant has not 
submitted any further evidence suggesting that re-
certification of his service/nonservice is necessary.  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

B.	Factual Background

The appellant contends he had active service with a 
Philippine guerrilla unit from April 1942 to September 1945.  
He states he was a member of the underground movement against 
Japanese forces, and that he served under the Casual & 
Replacement Company, 11th Infantry USAFIP-NL.  He has 
submitted a July 1996 and August 2004 Certification from the 
Armed Forces of the Philippines (AGNR2). 

In September 2004, based on the information the appellant 
provided, the National Personnel Records Center (NPRC) 
certified that he had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

In his April 2005 notice of disagreement, the appellant 
contends the NPRC's findings are unreliable as his records 
may have been damaged in the 1973 fire.

C.	Legal Criteria and Analysis

VA Compensation and Pension Benefits are payable to veterans 
who meet evidentiary/qualifying requirements.  38 U.S.C.A. 
§§  1110, 1521.

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. §  
101; 38 C.F.R. §  3.1(d).  Recognized Philippine guerrilla 
service (under a commissioned U.S. officer or a commissioned 
officer of the Commonwealth Army, recognized by and 
cooperating with U.S. Forces) is qualifying service for VA 
compensation benefits.  38 U.S.C.A. §  107; 38 C.F.R. § 3.40.  
Service department certifications will be accepted as 
establishing both recognized guerrilla service and 
unrecognized guerrilla service (under a recognized 
commissioned officer, who was a former member of the U.S. 
Armed Forces or the Commonwealth Army).  38 C.F.R. §  
3.40(d)(2).  The active service of members of the irregular 
forces guerilla will be the period certified by the service 
department.  38 C.F.R. §  3.41(d).  See also Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. §  3.203(a). When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).

The documents submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as they are not 
documents issued by a United States service department.  He 
has not submitted a DD Form 214, a Certification of Release 
or Discharge from Active Duty, or an original Certificate of 
Discharge from the U.S. Armed Forces.  Therefore, VA sought 
service department verification of whether the appellant 
served in the U.S. Armed Forces in the Philippines (and 
specifically whether he has had guerrilla service as 
alleged).  In December 2003, the service department (via the 
NPRC) certified it had no record of the appellant serving as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U. S. Armed 
Forces.  This certification is binding on VA; VA has no 
authority to change or amend the finding.  Duro, 2 Vet. App. 
at 530.  The appellant contends his file may have been 
destroyed in the 1973 fire and that the service department 
should certify his guerrilla service based on the Philippine 
documents submitted.  Notably, the NPRC not indicated that 
the appellant's file was amongst those lost or damaged in the 
fire at that facility.  Furthermore, the Board is bound by, 
and has no authority to disregard, the service department's 
certification.  If a change of service department 
certification is what the appellant seeks, his remedy lies 
with the service department and not with VA.

The appellant has provided no further evidence that would 
warrant a request for re-certification of his service/ 
nonservice by the service department and VA must abide by the 
service department's certification.  See Sarmiento v. Brown, 
7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the 
appellant did not have the requisite service and is not a 
veteran so as to establish basic eligibility for VA benefits.  
Since the law is dispositive in this matter, the claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant and 
his basic entitlement to VA benefits is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


